



WARNING

This judgment deals with informer
    privilege.  To ensure that the identity
    of the informer is not disclosed, all references that may tend to disclose the
    informers identity have been removed and the original file of this court is
sealed
, subject to further court order.






CITATION:
R. v. X.Y., 2011
          ONCA 259



DATE: 20110404



DOCKET: (File Number Withheld)



COURT OF APPEAL FOR ONTARIO



Gillese, Lang and Watt JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



And



X. Y.



Appellant



Seth P. Weinstein, for the appellant



Robert Hubbard, for the respondent



Heard: In Writing



Appeal in writing from a decision of a judge of the Superior
          Court of Justice (name of judge and date of decision withheld).



By The Court:



[1]

Informer privilege provides an all but absolute bar
    against revealing any information that might tend to identify a confidential
    informer.  Courts have no discretion once
    the existence of the privilege is established.  A judge is under a duty to protect the informers identity.  Informer privilege accords no place to
    judicial balancing of benefits enuring from the privilege against any
    countervailing considerations.

[2]

The Crown has an obligation similar to that of the
    court.  Since the privilege is jointly
    owned by the Crown and the informer, the Crown has no right to disclose the
    informers identity without the informers consent.  The principle does not permit the Crown to
    reveal any information that might tend to identify an informer as part of the
    Crowns disclosure obligations.

[3]

The appellant invoked informer privilege, more
    accurately a breach of informer privilege, as the basis upon which to stay a
    conviction entered at the end of trial.  The trial judge rejected the appellants claim. The appellant seeks the
    same remedy on appeal.  For the reasons
    that follow, the appellant succeeds.

The
    Background Facts

[4]

The appellants disclosure of activities as an informer
    first emerged during a post-arrest police interview.  After some questioning about the
    circumstances underlying the arrest, the appellant asked that the recording
    device be shut off.  An interviewing
    officer left the room to do so.  The
    master recording system was turned off, but a secondary system continued to
    operate and recorded the entire interview.  Assured by the officer that their confidential discussions were no
    longer being recorded, the appellant discussed various activities as an
    informer and identified the officer to whom the information about those
    activities had been provided in confidence.

[5]

At the end of the interview, the officer who had
    assured the appellant that the informer activities discussion had not been
recorded,
turned over the disk of the interview to an
    administrative assistant for transcription.

[6]

When the officer received the transcription of the
    interview, it was obvious that the informer activities discussion had in fact
    been recorded and transcribed.

[7]

The place at which the discussion of informer
    activities begins is easily found in the transcript of the interview.  But the officer who received the transcript,
    who had done nothing in the interim to confirm or refute the appellants claim
    to be a police informer, simply included the full transcript in the materials
    provided to the prosecutor for disclosure to defence counsel.

[8]

Nothing in the record indicates that the investigator
    who reviewed the transcript spoke to a superior officer about the off record
    discussion, sought legal advice from the Crown or took any steps to ensure the
    confidentiality of the informer activities discussion.

[9]

Nothing changed when the disclosure material, including
    at least the transcript of the full interview, was turned over to the
    prosecutor.  The prosecutor did
not
ask the police about the appellants
    discussion of informer activities or whether they had taken any steps to confirm
    the appellants claim.

[10]

The voluminous disclosure provided to various defence
counsel
included the full transcript of the appellants
    interview.  Disclosure included paper and
    electronic copies.  Defence counsel had
    this disclosure for more than one year.

[11]

When the prosecutor notified the appellants counsel
    that he (the prosecutor) intended to
voir
    dire
the appellants interview at trial in case the appellant testified as
    a defence witness, the appellants counsel pointed out the breach of informer
    privilege.  The prosecutor, after first
    verifying the appellants claim of confidential informer status, moved quickly
    to recover all documents that contained the text of the interview and notified
    the appellants counsel that the interview would
not
be tendered for admission as evidence at trial.

[12]

The appellant sought admission into the witness
    protection program but was rejected.  While in custody the appellant was assaulted.  An attacker told the appellant that some disclosure
    the attacker had seen confirmed the appellant was a rat.  Threats of future harm were also made.

The
    Principles Invoked

[13]

The
    appellant seeks a stay of proceedings on the basis of abuse of process.  To be more specific, the appellant relies
    upon what is often termed the residual category of official misconduct
    described in
R. v. Regan
, [2002] 1
    S.C.R. 297, at para. 54:

Regardless
    of whether the abuse causes prejudice to the accused, because of an unfair
    trial, or to the integrity of the justice system, a stay of proceedings will
    only be appropriate when two criteria are met:

(1)       the prejudice caused by the abuse in
    question will be manifested, perpetuated or aggravated through the conduct of
    the trial, or by its outcome; and

(2)
no
other remedy
    is reasonably capable of removing that prejudice.

See also,
R. v. OConnor
, [1995]
    4 S.C.R. 411, at para.
75; and
Canada (Minister of Citizenship and Immigration) v. Tobiass
, [1997]
    3 S.C.R. 391, at para.
90.

The Principles Applied

[14]

The
    trial judge dismissed the appellants pre-trial motion to stay proceedings on
    the basis of abuse of process.  The trial
    judge characterized the conduct of the police and prosecutor in disclosing the
    full interview with the appellant as inadvertent and unintentional. The judge concluded
    that to continue the prosecution of the appellant would not result in an unfair
    trial, nor have any material effect on the appellant because of the significant
    and diligent efforts the prosecutor had made to remedy the breach and to
    reconstitute the privilege.  In the trial
    judges view, nothing suggested a repetition of the investigative and
    prosecutorial conduct in the future and the societal interest in a trial on the
    merits of the charges the appellant faced tipped the scales against entry of a
    stay of proceedings.

[15]

It
    is a well-settled principle of our law that, setting to one side an exception
    that has no application in this case, informer privilege is absolute.  It is so sacrosanct that even the right to
    make full answer and defence, of which the right to disclosure is an essential feature,
    does not alone trigger an exception to informer privilege:
R. v. Leipert
, [1997] 1 S.C.R. 281, at paras. 23-25;
R. v. Basi
,
[2009] 3 S.C.R. 389, at para. 43. Informer
    privilege is not a rule of evidence, confined to the courtroom, rather it is an
    amalgam of an evidentiary rule and a principle of immunity and secrecy at work
    not only in, but also outside judicial proceedings:
R. v.
    Barros
(2010), 254 C.C.C. (3d) (Alta. C.A.), at paras. 49-52.

[16]

Equally
    well-established is the principle that the duty imposed to keep an informers
    identity confidential applies to the police and to the prosecutor:
Re Application to Proceed
In
Camera
, [2007] 3 S.C.R. 253, at para. 26.

[17]

In
    our view, the trial judge
erred  in
failing to enter a stay of
    proceedings.  The errors consisted of:

i.          concluding
    that to permit the prosecution to continue would not further prejudice the appellant;

ii.         failing
    to properly consider the effect of the breach on the overall repute of the administration of justice;

iii.       concluding
    that the abuse would not be perpetuated or aggravated in the future; and

iv.
concluding
that the conduct of the police and prosecutor
    could be excused by their subsequent
    efforts to reconstitute the privilege.

[18]

To
    characterize the police and prosecutorial conduct in breach of the informer
    privilege as anything less than gross negligence is to ignore reality.

[19]

Even
    if we assume that the recording of the discussion of the appellants activities
    as a police informer was inadvertent, it must have been clear to investigators
    when the transcript of the interview was delivered that it (the transcript)
    included significantly more than the brief preliminary questioning about the
    offence charged.  The officer who
    received the transcript was at the interview, thus knew the nature of the
    discussion that took place. The officer did nothing to ensure that informer
    privilege was not breached. The officer took no steps to separate the informer
    activities discussion from the rest of the interview, for example, to place it
    in a sealed packet, to solicit the advice of senior officers, to seek legal
    advice from the prosecutor or even to confirm the informer status of the
    appellant.

[20]

When
    the prosecutor received the interview transcript from the police, the earlier
    breach of privilege was exacerbated. The prosecutor took no steps to confirm
    the appellants status as an informer, or edit the interview before disclosure
    to several defence
counsel
.  In the result, disclosure included material
    that not only revealed the appellants activities as an informer, but included
    the substance of what the appellant disclosed during the interview.

[21]

Thus,
    not one but two state agencies, each under a duty to protect informer
    privilege, defaulted on their obligations, breached the privilege and disclosed
    to others the appellants status and some of the information provided.

[22]

Informer
    privilege is a class privilege.  The ban
    on revealing an informers identity protects not only an individual informer
    from possible retribution, but also signals to potential informers that their
    identity too will be protected.  Courts
    have emphasized the general protection afforded by the rule to
all
informers, past and present:
Re Application to Proceed
In
Camera
, at para. 18.

[23]

In
    this case, the trial judge had evidence of retribution, actual and
    promised.  But the trial judge did not
    consider the overall impact of the disclosure such as occurred here on current
    and prospective informers.  Official
    conduct such as occurred here could have a significant impact on future disclosures
    by current and prospective informers to the detriment of the administration of
    justice overall.

[24]

The
    trial judge also attached much significance to the prosecutors attempts
to  remedy
the breach
    and reinvigorate the privilege.  We are
    far from satisfied that once the privilege has been lost that it can somehow be
    restored to its original vitality.  Indeed, to reach this conclusion, would seem somewhat at odds with basic
    principles concerning the loss of other class privileges.

[25]

In
    the result, we are satisfied that this is one of those rarest of cases in which
    the conviction recorded at trial should be stayed for abuse of process.  A stay of proceedings is entered and the
    appellant ordered released from custody unless held by some other legal
    process.

RELEASED:  April 4,
2011  
EEG


E.E. Gillese J.A.


S.E. Lang J.A.

David
    Watt J.A.


